DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16 and 20 of U.S. Patent No. 11,221,750. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of Claim 1 of U.S. Patent 11,221,750. As such, claim 1 of the pending application is anticipated by claim 1 of the ‘750 patent.




Claim 1 of Pending Application 17/571,651
Claim 1 of U.S. Patent 11,221,750
A method for manipulating a 3D virtual object displayed in a virtual space using a mobile device having a touch screen, the method comprising:
A method for manipulating a 3D virtual object displayed in a virtual space using a mobile device having a touch screen, the method comprising:
defining a reference plane in the virtual space;

receiving a first input at the mobile device, the first input including a multi-touch gesture on the touch screen, the multi-touch gesture including dragging, sliding, or pinching;
receiving a first input at the mobile device, the first input including a multi-touch gesture on the touch screen, the multi-touch gesture including dragging, sliding, or pinching;
changing a location or orientation of the reference plane in the virtual space based at least in part on the first input such that the reference plane intersects the 3D virtual object; and
changing a location or orientation of a reference plane in the virtual space based at least in part on the first input; receiving a second input at the mobile device indicating at least one first tap on the touch screen; in response to receiving the second input, selecting all or part of the 3D virtual object that is intersected by the reference plane;
manipulating, using the mobile device, the 3D virtual object that intersects the reference plane.
receiving an indication of a manipulation performed on the mobile device; and modifying a representation of all or part of the 3D virtual object intersected by the reference plane based at least in part on the indication of the manipulation performed on the mobile device.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of Claim 1 of U.S. Patent 11,221,750. As such, claim 1 of the pending application is anticipated by claim 1 of the ‘750 patent.


Claim 10 of Pending Application 17/571,651
Claim 10 of U.S. Patent 11,221,750
A method for manipulating a 3D virtual object displayed in a virtual space using a mobile device having a touch screen, the method comprising:
A method for manipulating a 3D virtual object displayed in a virtual space using a mobile device having a touch screen, the method comprising:
receiving an indication of an orientation of the mobile device;
receiving an indication of an orientation of a plane defined by the touch screen of the mobile device;
positioning a pointer at a location in the virtual space based at least in part on the indication of the orientation, the pointer comprising a cone extending from the mobile device; and
positioning a pointer at a location in the virtual space based at least in part on the indication of the orientation, the pointer comprising a cone extending from the mobile device;
manipulating, using the mobile device, at least a portion of the 3D virtual object correlated with the location of the pointer, the portion being an intersection of the cone and a surface of the 3D virtual object.
correlating at least part of the 3D virtual object with the location of the pointer in the virtual space; receiving an indication of a selection command performed on the mobile device; selecting a portion of the 3D virtual object correlated with the location of the pointer in response to the received indication of the selection command, the portion being an intersection of the cone and a surface of the 3D virtual object; receiving an indication of movement of the mobile device; and manipulating the portion of the 3D virtual object based at least in part on the indication of movement.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 10 sought by the pending application is encompassed by the scope of Claim 10 of U.S. Patent 11,221,750. As such, claim 10 of the pending application is anticipated by claim 10 of the ‘750 patent.
Claim 14 of Pending Application 17/571,651
Claim 20 of U.S. Patent 11,221,750
A method for manipulating a 3D virtual object displayed in a virtual space using a mobile device having a touch screen, the method comprising:
A method for manipulating a 3D virtual object displayed in a virtual space using a mobile device having a touch screen, the method comprising:
defining a reference plane in the virtual space that intersects a portion of the 3D virtual object in the virtual space;
receiving a first input at the mobile device; changing a location or orientation of a reference plane in the virtual space based at least in part on the first input;767444-03 (1743-0284)Serial No. 16/077,212 receiving a second input at the mobile device indicating at least one first tap on the touch screen; in response to receiving the second input, selecting a portion  the 3D virtual object that is intersected by the reference plane;
receiving an indication of a manipulation performed on the mobile device; and
receiving an indication of a manipulation performed on the mobile device, the manipulation comprising a multi-touch gesture including dragging, sliding, or pinching on the touch screen of the mobile device; and
deforming the 3D virtual object by moving a portion of the 3D virtual object that is intersected by the reference plane based on the indication of the manipulation performed on the mobile device.
deforming the 3D virtual object by moving the portion of the 3D virtual object that is intersected by the reference plane based at least in part on the indication of the manipulation performed on the mobile device.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 14 sought by the pending application is encompassed by the scope of Claim 20 of U.S. Patent 11,221,750. As such, claim 14 of the pending application is anticipated by claim 20 of the ‘750 patent.
The following table maps the remaining claims of the pending application to the claims of the ‘750 patent.
Claims of Pending Application 17/571,651
Claims of U.S. Patent 11,221,750
Claim 2
Claim 3
Claim 3
Claims 4 & 7
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 1
Claim 7
Claim 8
Claim 8 
Claim 9
Claim 9 
Claim 2
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 2
Claim 15
Claim 16
Claim 16
Claim 20
Claim 17
Claim 20
Claim 18
Claim 20
Claim 19
Claim 20
Claim 20
Claim 2



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., “WYSIWYF: Exploring and Annotating Volume Data with a Tangible Handheld Device” (hereinafter “Song”) in view of Dorta et al. (USPGPUB 2015/0363980—hereinafter “Dorta”).
As to Claim 1, Song teaches a method for manipulating a 3D virtual object displayed in a virtual space (See Fig. 1) using a mobile device having a touch screen (See Figs. 1, 4 and 5 at iPod touch), the method comprising:
defining a reference plane in the virtual space (See pgs. 4-5 under paragraph “Positioning and rotating the slicing plane” and See Fig. 4 at “Slicing plane”); 
receiving a first input at the mobile device, the first input including a multi-touch gesture on the touch screen, the multi-touch gesture including dragging, sliding, or pinching (See Figs. 3b-3c and Fig. 5a and Pg. 5 under the paragraph “Translating the slicing plane” – “two fingers moving gesture translates the slicer along the y’-axis.”; and Pg. 5 under the paragraph titled “Constrained rotation about slicing plane normal” – “This is achieved when one finger is held stationary on the multi-touch surface while another finger moves.”); 
changing a location or orientation of the reference plane in the virtual space based at least in part on the first input such that the reference plane intersects the 3D virtual object (See Fig. 5a and Pg. 5 under the paragraph titled “Translating the slicing plane” – “two fingers moving gesture translates the slicer along the y’-axis.”; and Pg. 5 under the paragraph titled “Constrained rotation about slicing plane normal” – “This is achieved when one finger is held stationary on the multi-touch surface while another finger moves.”).
Song fails to teach manipulating, using the mobile device, the 3D virtual object that intersects the reference plane.  Examiner cites Dorta to teach using a mobile device (Figs. 10-12 at 108) to manipulate a 3D virtual object that intersects a reference plane (Fig. 11 and Pg. 5, ¶ 96).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to manipulate a 3D virtual object that intersects a reference plane with a mobile device, as taught by Dorta, in the method taught by Song, in order to scale and/or move the virtual object (Dorta, Pgs. 5-6, ¶’s 96-97).
As to Claim 2, Song, as modified by Dorta, teaches receiving an indication of a second input received on the mobile device, wherein the second input comprises a rotation of the mobile device; and manipulating the 3D virtual object by rotating all or part of the 3D virtual object in the virtual space based on the indication of the input (Dorta, Fig. 12 and Pg. 6, ¶ 97).
As to Claim 3, Song, as modified by Dorta, teaches receiving an indication of a second input received on a touch screen of the mobile device, wherein the second input comprises a pinch gesture on the touch screen of the mobile device (Dorta, Fig. 12 and Pg. 5, ¶ 96); and manipulating the first 3D virtual object by shrinking all or part of the 3D virtual object based on the indication of the input (Dorta, Fig. 12 and Pg. 5, ¶ 96).  
As to Claim 4, Song, as modified by Dorta, teaches receiving an indication of a second input received on a touch screen of the mobile device, wherein the second input comprises a curve drawn on the touch screen of the mobile device (Dorta, Fig. 7 at 700 and Fig. 9 at 804 and Pg. 5, ¶ 83 and 87); and manipulating the 3D virtual object by creating a planar curve in the virtual space based on the indication of the input (Dorta, Fig. 7 at 700 and Fig. 9 at 804 and Pg. 5, ¶ 83 and 87).  
As to Claim 5, Song, as modified by Dorta, teaches receiving an indication of a second input received on a touch screen of the mobile device, wherein the second input comprises multi-touch drag gesture across the touch screen of the mobile device (Dorta, Figs. 4 and 12 and Pg. 4, ¶’s 73 and 80); and manipulating the 3D virtual object by translating all or part of the 3D virtual object in the virtual space based on the indication of the input (Dorta, Figs. 4 and 12 and Pg. 4, ¶’s 73 and 80).  
As to Claim 9, Song, as modified by Dorta, teaches rendering the virtual space on a 2D display device, a virtual reality device, or an augmented reality device (Song, see Fig. 1 and Dorta, Fig. 1 at 106 and Pg. 3, ¶ 53 and 68-69).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Dorta in view of Hwang et al. (USPGPUB 2013/0314320—hereinafter “Hwang”).
As to Claim 6, Song, as modified by Dorta, fails to teach receiving a third input at the mobile device indicating at least one first tap on the touch screen; and in response to receiving the third input, selecting the 3D virtual object that is intersected by the reference plane.  Examiner cites Hwang to teach receiving a third input at the mobile device indicating at least one first tap on the touch screen; and in response to receiving the third input, selecting the 3D virtual object that is intersected by the reference plane (Fig. 3 at S309-S311 and Pg. 3, ¶’s 55-57).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to receive a tap touch input on a touch screen that indicates the selection of a 3D virtual object, as taught by Hwang, in the method taught by Song, as modified by Dorta, in order to quickly select the 3D virtual object through touch input (Hwang, Pg. 3, ¶ 55).
As to Claim 7, Song, as modified by Dorta and Hwang, teaches receiving a fourth input at the mobile device indicating at least one second tap on the touch screen; and in response to receiving the fourth input, deselecting the 3D virtual object (Hwang, Fig. 2B note Event: “Release” and Command: “1Tap”).
As to Claim 8, Song, as modified by Dorta and Hwang, teaches attaching the 3D object to the reference plane; and the deselecting the 3D virtual object comprises detaching the 3D object from the reference plane (Hwang, Fig. 3 at S308-309 and Fig. 4 at S410 and S422 and Pg. 3, ¶’s 47, 55 and 57 and Pg. 4, ¶ 63).  

















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694